. El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
El apelante Obdulio Daniel fue denunciado por Luis San-quírico, Jefe de Distrito de la Policía Insular, imputándole la comisión del siguiente hecho, constitutivo de un delito de acometimiento y agresión con circunstancias agravantes: •‘‘Que en 26 de septiembre de 1910, y como entre 9 y 10 p. m., *336y en la calle de Comercio, Bayamón, del Distrito Judicial Municipal de Bayamón, que forma parte del Distrito Judicial de San Juan, este acusado, en momentos en que le interrogaba, con motivo de una investigación que practicaba, ilegal y vo-luntariamente y con intención de cansarme daño, me acome-tió y agredió, dándome un golpe con el puño. ’ ’
Celebrada la vista, se practicaron las pruebas, consistentes en la declaración del denunciante y del detective Vallés por parte de la acusación, y en las declaraciones de los testigos Pérez y Rodríguez y en la del acusado por parte de la defensa.
Examinada la prueba en su totalidad, no existe controver-sia con respecto a haberse presentado el Oficial de la Policía Sanquírico y el detective Vallés en la panadería del acusado, con objeto de verificar el testimonio del muchacho Rosales, presunto autor de un delito de hurto, sobre el hecho de haber dado al acusado Daniel setenta y cinco pesos hurtados; pero sí existe controversia en cuanto a los actos realizados por Daniel, pues mientras los testigos de la acusación tienden a probar que Daniel se molestó con Sanquírico al manifestarle éste lo. ocurrido e hizo ademán de agredirlo y le agredió dán-dole en una mano, los de la defensa tienden a demostrar que si bien Daniel se violentó en aquel acto, no fué con la policía, sino con el muchacho Rosales.
Este conflicto de la prueba fué resuelto por la corte sen-tenciadora que escuchó declarar a los testigos y que pudo ver-los y juzgarlos personalmente, en contra del acusado, y tal re-solución no debe alterarse, yá que no se ha demostrado la exis-tencia de ningún error manifiesto, ni que la dicha corte sen-tenciadora actuara movida por pasión, prejuicio o parcialidad.
La sentencia dictada por la corte de distrito, condena a Daniel a cincuenta dollars de multa y costas o a un mes de cárcel. Tal sentencia alternativa que deja a la voluntad del acusado la eVcción de la pena, debe modificarse de acuerdo con lo repetidamente resuelto por esta Corte Suprema, fiján-dose como principal la pena de multa y como subsidiaria la de cárcel, esto es, un día de cárcel por cada dollar que dejare *337de satisfacer, no excediendo en su totalidad la prisión de treinta días.
Así modificada, debe .confirmarse la sentencia recurrida.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.